                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MICHAEL JONES,                                4:17-CV-11304-TGB

                 Plaintiff,

                                                    ORDER
     vs.

RICHARD SMITH,    HORIZON               HONORABLE TERRENCE G.
TRUST    COMPANY,     FBO                      BERG
RICHARD SMITH IRA HORIZON
TRUST COMPANY,

                 Defendants.



                       ORDER OF DISMISSAL

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).
DATED this 28th day of October, 2019.

                          BY THE COURT:


                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge
